                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

CONDADO 3 CFL, LLC
Plaintiff                               CIVIL 18-1347CCC
vs
AIDA SOCORRO MENDEZ
RIVERA, CRISTINA MARIE
GONZALEZ MENDEZ, WILFREDO
JUNIOR GONZALEZ MENDEZ,
YELITZA MARIE GONZALEZ
MENDEZ, all by themselves and as
members of the ESTATE OF
WILFREDO GONZALEZ VELEZ
Defendants



                          OPINION AND ORDER

     Before the Court is an unopposed Motion to Dismiss (d.e. 20) filed
February 19, 2020 by defendants Yelitza Marie González Méndez, Cristina
Marie González Méndez and Junior González Méndez (“appearing
defendants”).
     Appearing defendants seek dismissal of this foreclosure action under
31 L.P.R.A. §§ 2787-2790, which govern acceptance and repudiation of an
inheritance. In compliance with 31 L.P.R.A. § 2790, appearing defendants
have repudiated their interests in the estate of Wilfredo González Vélez
through the execution of public deeds (d.e. 20-1).
     As defendants have validly repudiated any interest in the object of
foreclosure, the Motion to Dismiss (d.e. 20) is GRANTED as to Yelitza Marie
CIVIL 18-1347CCC                     2

González Méndez, Cristina Marie González Méndez and Junior González
Méndez.
     SO ORDERED.
     In San Juan, Puerto Rico, this 9th day of March, 2020.



                                         S/GUSTAVO A. GELPÍ
                                         Chief United States District Judge
